PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
  United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/577,480
Filing Date: 28 Nov 2017
Appellant(s): OYEYEMI, OLAYINKA


__________________
Ralf Hoffmann
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 21, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 24, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Withdrawn Rejections
	The rejection of claims 1, 3-4, 6, 8-10 and 17-19 under 35 U.S.C. 103 as being unpatentable over Yu et al. (2004, J Clin Oncol. 22(14):2790-9) in view of Guyon et al. (WO2006/053328, publ. May 2006) as stated in the Final Office action mailed 07/24/2020 is now withdrawn.

The following ground(s) of rejection are applicable to the appealed claims.
(3) Maintained Rejections

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8-10 and 17-19 are rejected under 35 U.S.C. 101 because these claims are directed to abstract idea(s) without significantly more. 
Claims 1 and 17 are drawn to a process comprising determining a gene expression levels of at least 17 signature gene(s): AZGP1, FBLN1, ILK, KRT15, MEIS2, MYBPC1, PAGE4, SRD5A2, COL1A1, COL3A1, COL5A2, INHBA, THBS2, VCAN, BGN, BIRC5, and DYRK2;
and either: 
classifying the subject as having a good prognosis or a poor prognosis or as having a favorable clinical outcome or an unfavorable clinical outcome within a predetermined period after initial diagnosis of prostate cancer based on the subject expression profile; and/or 
classifying the subject as having based on the subject’s expression profile as having or not 

More specifically, the classification step(s) of claims 1 and 17, under broadest reasonable interpretation (BRI), falls within the “Mental Processes” grouping of abstract ideas as nothing precludes the classification limitation(s) from being performed in the mind simply because “classifying a subject/ diagnosing a disease of a subject as being aggressive or having/not having a favorable clinical outcome based on detected gene expression levels for various genes of the subject can be done mentally once the skilled artisan establishes a threshold for reaching a conclusion. 
Claims 1 and 17 also recites a step of determining the gene expression levels of at least the 17 signature genes recited in the claims.
The determining step precedes the classification step(s) recited in claims 1 and 17 and must be practiced before the judicially excluded abstract idea can be realized.
To determine whether the determining step recites an additional element that integrates the judicial exception into a practical application so that claims 1 and 17 amount to significantly more than the judicial exception, the Office has thoroughly considered whether the determining step impose any meaningful limits on practicing the abstract idea.
Because the determining step as currently drafted is recited at a high-level of generality (since it amounts simply to mere instruction to collect data either abstractly (by compiling expression data information from a database) or by measuring gene expression levels using PCR or probe hybridization assay of at least the 17 signature genes recited in claim 1 from a subject, and further determining the expression level(s) of PDE4 isoforms as recited in claim 17.
Further, for “classifying”, or diagnosis or prognosis of prostate cancer, the instant claims appear to rely on a subject’s expression profile or the instant gene expression levels of at least AZGP1, FBLN1, ILK, KRT15, MEIS2, MYBPC1, PAGE4, SRD5A2, COL1A1, COL3A1, COL5A2, INHBA, THBS2, VCAN, BGN, BIRC5, and DYRK2 genes, and additionally, either PDE4D5 and/or PDE4D7. The instant claims rely on judicially excluded natural principle (i.e. the expression levels of these genes and the status of prostate cancer) without additional elements recited in the claims that are not judicial exceptions.


Claims 4-6, 8 and 17-19 are rejected under 35 U.S.C 101 for the same reason(s) as noted above for claim 1, and because these claims recites additional limitations which are either themselves construed as judicially excluded abstract idea/judicially excluded abstract steps of data manipulation using a mathematical algorithm and/or data analysis or are directed to steps that rely judicial excluded natural principle.
The additional elements of claims 4-6 and 18-19 are not integrated into a practical application that imposes meaningful limitation on the claim, so that the claims amount to a practical application that is significantly more than a generic instruction to a user to apply judicial excluded subject matter(s) or significantly more than abstract ideas that fall within the “Mental Processes” grouping of abstract ideas.
Claims 4-5 require a data manipulation/conversion step, falling within the processes of the grouping of abstract ideas while claims 6 and 18-19 are also directed either to an abstract ideas, as these claims are encompass determining the gene expression level of one or more housekeeping genes and/or analysis or manipulation gene expression levels of the at least 17 genes recited by claim 1 or further including the additional genes of claim 17 or further including determining the expression level of one or more reference or housekeeping genes of claims 6 and 18-19. 
Claims 6 and 18-19 do not add significantly more to claim 1 nor does it impose meaningful limit on the claim or claim scope to a particular field of use.
Claim 8, which newly depends from claim 1, is practically directed to a step of transforming the expression levels of a set of at least the 17 signature genes of the subject as recited in claim 1 into a prostate cancer index, a step of comparing the prostate cancer index value to a reference threshold value, and concluding that the subject has a good prognosis/favorable clinical outcome or poor prognosis/unfavorable clinical outcome based on the comparison. The additional elements as recited in claim 8 are NOT sufficient to raise claim 8 to significantly more than the judicial exception(s) as the 
Claims 9-10 depend from claim 1 but the additional elements recited by these claims are not integrated into a practical application that imposes any meaningful limits on practicing the abstract idea.
Claim 9 is practically directed to a step of classifying/stratifying the subject as showing risk for aggressive disease versus non-aggressive disease a subject and/or treating the subject in need thereof, with a suitable cancer treatment according to the prognosis determined or the predisposition determined. The step of classifying/ stratifying the subject is NOT sufficient to raise claim 9 to significantly more than the judicial exception as the elements of claim 9 encompass processes under broadest reasonable interpretation (BRI) that fall within the “Mental Processes” grouping of abstract ideas, i.e. processes that could be performed in the mind. 
The treatment step of claim 9 as presently recited is also NOT sufficient to raise claim 9 to significantly more than the judicial exception because of the limitation “in need thereof” , the treatment step also encompasses a step of concluding the subject and not needing a treatment and administering no treatment. 
Although based on the most recent Interim Guidance on Patent Subject Matter Eligibility, administering a specific treatment to a subject is typically construed as adding an element that integrates judicial exception into a practical application that imposes a meaningful limit to judicially excluded abstract idea(s), so that the claim(s) amount to significantly more than the judicial exception, claim 9 also encompasses the limitation of reaching a conclusion of whether the subject is at a risk for developing aggressive or non-aggressive disease and after which no treatment is provided to the subject,.
The step of concluding and administering no treatment remains within the “Mental Processes” grouping of abstract ideas, i.e. processes that could be performed in the mind.
Claim 10 is practically directed to a step of concluding whether a subject is eligible for receiving one or more treatments and therefore recites elements that are within the “Mental Processes” grouping of abstract ideas, i.e. processes that could be performed in the mind.

To obviate the 35 USC 101 rejection of the instant claims 1, 4-6, 8-10 and 17-19, Applicant must elements that are NOT or do NOT recite/rely on judicial exceptions in addition to the abstract idea so as to ensure that the claims 1 and 17 amount to significantly more than (the) judicial exception(s) plus the general instructions to simply “apply it” and that the added elements/steps impose a meaningful limit on the claim scope to a particular field of use, so that others are not substantially foreclosed from using the judicial exception(s). 

Claim 3 is also rejected under 35 U.S.C. 101 because the claimed invention of claim 3 is directed to an abstract idea without significantly more. Claim 3 is directed to a method comprising the step(s) of obtaining a subject gene expression profile and classifying a subject as having a good prognosis or a poor prognosis or as having a favorable clinical outcome or an unfavorable clinical outcome within a predetermined period after initial diagnosis of prostate cancer based on the subject’s expression profile; and/or 
classifying the subject as having based on the subject’s expression profile as having or not having a predisposition to an aggressive form of prostate cancer within a predetermined period after initial diagnosis based on the subject’s gene expression profile.

Under broadest reasonable interpretation (BRI), the limitation of “obtaining a subject gene expression profile” and “classifying a subject based on a gene expression profile” as presently claimed encompasses performance of the said obtaining and/or classification in the mind, which makes claim 3 fall within the “Mental Processes” grouping of abstract ideas. 
No additional claim element that is recited by claim 3 preclude the obtaining and/or classification step from practically being performed in the mind.  
As a whole, claim 3 is directed to judicially excluded abstract idea without significantly more. Claim 3 may be construed as further relying on other judicial excluded subject matter (i.e. natural correlation between the obtained gene expression level amounts of at least 17 genes and status of prostate cancer as being aggressive or having a favorable/unfavorable clinical outcome and the utility of the set of recited signature genes to make a diagnosis/prognosis of clinical outcome after an initial diagnosis of prostate cancer). Claim 3 accordingly is not patent-eligible as the claims simply recites 
To obviate the 35 USC 101 rejection of the instant claim 3, Applicant must either add elements in addition to the judicial exceptions and judicially excluded abstract idea already recited in the claim so as to ensure that the claim amount to significantly more than the judicial exception plus the general instructions to simply “apply it” and that the added elements/steps impose a meaningful limit on the claim scope to a particular field of use, so that others are not substantially foreclosed from using the judicial exception(s) or integrate the judicial exception into a practical application that imposes a meaningful limit on the claim or on practicing the abstract idea other than merely instructing the user to apply the exception. 
Claims 1, 3-6, 8-10 and 17-19 are patent ineligible under 35 U.S.C 101 for all the reasons noted above.

(4) Response to Arguments 
In the paper of 12/21/2020, Appellant submitted Arguments in an Appeal Brief so as to overcome the rejections of claims 1, 3-6, 8-10 and 17-19 under 35 U.S.C §101, noted above and of claims 1, 3-4, 6, 8-10 and 17-19 under 35 U.S.C § 103(a) as set forth in the last Office action, now withdrawn.

Arguments 
Rejection of claims 1, 3-6, 8-10 and 17-19 under 35 U.S.C. 101 because these claims are directed to abstract idea(s) without significantly more. 

Appellant presents the following arguments:
 (1)The Appellant argues that claim 1 is not directed to an abstract idea since the claim 1 recites the limitation “using primers and/or probes for determining a gene expression level of signature genes: AZGP1, FBLN1, ILK, KRT15, MEIS2, MYBPC1, PAGE4, SRD5A2, GOL1A1, COL3A1, COL5A2, INHBA, THBS2, VCAN, BGN, BIRC5, and DYRK2, to obtain a subject expression profile for a subject” (pg 8, 1st para).
The Appellant state that the use of primers and/or probes defines a physical process that is not a nd para). The Appellant further classifies the primers and/or probes of claim 1 as the additional element(s) that provides an improvement in the field related to prostate cancer (pg 8, 3rd para and pg 10, 2nd para), effectively improving classification of the subject having a good or a poor prognosis of prostate cancer (pg 9, 1st para) by way of the gene expression level of the 17 specific signature genes for the classification (pg 10, 2nd para).
 The Appellant argues that the combination of the additional element and the judicial exception(s) of claim 1, integrates claim 1 as a whole, into a practical application (pg 8, 3rd para and pg 10, 2nd para). The Appellant then argues that the mathematical equation recited in claim 5 which calculates a prostate cancer progression index, also provides a specific practical application of the classification improvement (pg 9, 3rd para).

Response to Argument 1
	At issue in this paper is the rejection under 35 U.S.C. 101 that was stated in the Final Office action mailed on 07/24/2020. The rejection responded to Appellant’s claims and Remarks that were filed on 04/10/2020. It is worth noting that the claims of 04/10/2020 do NOT recite the limitation “using primers and/or probes”, the limitation at the basis of Appellant’s arguments.
At the time of the writing of the Final rejection, claim 1 recites:
	A method comprising:
determining a gene expression level for the of signature genes: AZGP1, FBLN1, ILK, KRT15, MEIS2, MYBPC1, PAGE4, SRD5A2, COL1A1, COL3A1, COL5A2, INHBA, THBS2, VCAN, BGN, BIRC5, and DYRK2, to obtain a subject expression profile for a subject, and 
further comprising:
classifying the subject as having a good prognosis or a poor prognosis of prostate cancer based on the subject expression profile, wherein the good prognosis predicts an increased likelihood of survival within a predetermined period after initial diagnosis and/or no progression of disease after primary treatment, and the poor prognosis predicts an aggressive disease, a decreased likelihood of survival, and 
classifying the subject as having or not having a predisposition of prostate cancer that is susceptible to disease progression based on the subject expression profile, wherein the predisposition predicts an aggressive disease, decreased likelihood of survival, and an increased likelihood of biochemical recurrence, clinical recurrence, and/or the presence of local or distant metastases, within a predetermined period after initial diagnosis.

The analysis of claim 1 under the 2019 PEG guidelines, indicated claim 1 as being directed to a method (step 1) and that claim 1 recites several judicial exceptions i.e. the steps of determining and the steps of classifying (step 2A: prong 1). Beyond these two steps, no additional elements were recited by claim 1. The lack of elements meant no limitations that integrated the claim into a practical application and/or that amount to significantly more than the judicial exception (step 2A: prong 2) could be considered by the Examiner.
	
	If the new limitation of “using primers and/or probes” as filed on 09/23/2020, had been present in the claims at the time of the Final Office action, the rejection under 35 U.S.C. 101 would have indicated the instant primers and/or probes as an additional element, but one that did NOT integrate the claims into a practical application nor allows the claim(s) as a whole to be directed to being significantly more than the judicial exception(s) (under a step 2B analysis) for the following reasons.
(1) a claim that integrates a judicial exception will apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception(s), such that the claim is more than a drafting effort designed to monopolize the judicial exception. When the exception is so integrated, then the claim is not directed to a judicial exception and is eligible.
(a) The limitation “using primers and/or probes” of claim 1 are not additional element that are applied or integrated within the claim(s) beyond the judicial exceptions.
Instead, the limitation “using primers and/or probes” of claim 1 provides primers and/or probes to be used to determine the expression levels of the 17 signature genes at a high level of generality, 
The Appellant was aware that the prior art already disclose “using primers and/or probes” since the 35 U.S.C. § 103(a) rejection cites Yu et al. (2004, J Clin Oncol. 22(14):2790-9) as teaching it both a matter of routine practice in the art and prima facie obvious to provide primers and/or probes to determine gene expression level (in a sample from a subject) the gene expression level of at least the 17 signature genes AZGP1, FBLN1, ILK, KRT15, MEIS2, MYBPC1, PAGE4, SRD5A2, COL1A1, COL3A1, COL5A2, INHBA, THBS2, VCAN, BGN, BIRC5, and DYRK2, and optionally the gene expression level for one or more of the PDE4 isoform(s) selected from PDE4D5 and PDE4D7 (see Yu et al., pg 2790, the section of the abstract entitled “Patients and Methods”, wherein Yu et al. discloses the use of the Affymetrix U95A comprising a probe for each one of said 17 signature genes recited (see Yu et al., pg 2793, Figs. 1A-1C)
The step(s) of classifying of claim 1 were construed as, at the time of the Final Office action, and are still construed in the new claims construed as judicially excluded abstract idea, related to data analysis and/or data manipulation for the purpose of classifying a subject or diagnosing the status of prostate cancer in a subject. 
Finally, Appellant argues but present no evidence that possible primer pair or generic primers for targeting any target sequence of the 17 signature genes recited in claim 1, indeed provides “improvements” to classification of prostate cancer over the prior art.

Argument 2
 	(2) The Appellant argues that in the consideration of whether the determining step imposes any meaningful limits on practicing the abstract idea, the Examiner states the following on pg 3-5 of the Final Office action:
	“None of the judicial exceptions of the claims are integrated into a practical application to allow the claims to amount to significantly more than the judicial exception(s)”.

	“To determine whether the determining step recites an additional element that integrates the judicial exception into a practical application so that claims 1 and 17 amount to significantly more than tbe 

The Appellant argues in the assertions above, the Examiner refers to “practical application” and significantly more” and that while the practical application analysis is under step 2A, the Examiner has also used “a significantly more” analysis under step 2A. The Appellant then argues that the Examiner has used an incorrect rationale because the “significantly more” analysis belongs in step 2B.

Response to Argument 2
The Examiner maintains that the claims of 04/10/2020 recites “determining” and “classifying” steps, construed as judicially excluded abstract idea, and that do not have any meaningful limits imposed on them.
The Examiner also asserts that the new limitation of “using primers and/or probes” which was  filed on 09/23/2020, after the mailing of the Final Rejection, are indeed additional elements but are elements that do not integrate the instant claims into a practical application as the claims of 09/23/2020 recite no additional steps beyond the judicially excluded law of nature and abstract step(s) of “classifying” that could be construed as an application that imposes a meaningful limit on the judicial exception (an example of an applying a meaningful limit is administering a therapeutic drug to a select group of subject following the analysis of gene expression level obtained by the use of primers and/or probes).

Argument 3
(3) The Appellant argues that the Examiner’s position stated in an advisory capacity after the Final Office action is in contrast to the 2019 PEG, step 2A.
 The Appellant takes the position that the Examiner’s statement that, “using primers and/or probes” so as to determine the expression level of 17 genes does not elevate claim 1 to significantly more than the judicial exceptions since the limitation is recited in a highly generic manner and refers to a routine step that must be taken to realize the judicial excluded subject matters (specifically, the natural principle and abstract steps), is improper under Prong Two of Step 2A.

The Appellant argues that the Examiner’s assertion that the use of primers and/or probe is generic and routine, is improper under Prong Two of Step 2A, because an analysis under Prong Two of Step 2A has to be conducted without reference to what is well-understood, routine, conventional activity.

Response to Argument 3
The Examiner maintains that the limitation of “using primers and/or probes” does not integrate a judicial exception(s) of claim 1 into a practical application.
(a) The limitation “using primers and/or probes” of claim 1 are not additional element(s) that are applied or integrated within the claim(s) beyond the judicial exceptions.
Instead, the limitation “using primers and/or probes” of claim 1 provides primers and/or probes to be used to determine the expression levels of the 17 signature genes at a high level of generality, omitting the specific SEQ ID NOS. The primers and/or probes are used to realize a new judicial exception (the naturally occurring relationship that exists between the gene expression level of genes in a subject and the status of prostate cancer in a subject).
FURTHER, Appellant argues but present no evidence that every possible primer pair for targeting any target sequence of the 17 signature genes recited in claim 1, indeed provides “improvements” to classification of subjects having prostate cancer over the prior art.

Argument 4
 (4) The Appellant argues that the Examiner’s assertion that there is no practical application of the judicial exception steps in claim 1, is incorrect. 

The Appellant argues as claim 1 recites an additional element of utilizing the gene expression level of 17 signature genes for classification and as a whole, claim 1 provides an improvement in the classification of subjects as having a good or poor prognosis of prostate cancer (pg 11, see section entitled “Argument 4”).

Response to Argument 4
Appellant argues but presents no evidence that any possible primer pair(s) for targeting any target sequence of the 17 signature genes recited in claim 1, indeed provides “improvements” to classification of prostate cancer over the prior art.

Argument 5
 (5) The Appellant argues that claims 1 and 5 are inventive based on the improvements they provide in the prostate cancer field (pg 12, paragraphs 1-3). 
The Appellant argues that the Examiner has not provided a substantial analysis under step 2B and that the Berkheimer Memo requires the Examiner to provide evidence that concludes that the claimed feature (of claim 1): “using primers and/or probes for determining a gene expression level” of the 17 specific signature genes i.e., AZGP1, FBLN1, ILK, KRT15, MEIS2, MYBPC1, PAGE4, SRD5A2, COL1A1, COL3A1, COL5A2, INHBA, THBS2, VCAN, BGN, BIRC5, and DYRK2), “to obtain a subject expression profile for a subject”, is well-understood, routine, and conventional.

Response to Argument 5
Appellant’s argument that the Examiner has not provided a substantial analysis under step 2B and has also failed to follow guidelines established by the Berkheimer Memo requiring evidence that “primers and/or probes to obtain a subject expression profile for a subject”, is well-understood, routine, and conventional is not persuasive. The Final Office action cites Yu et al. (2004, J Clin Oncol. 
The ordinary skilled artisan would expect the primers and/or probes for determining the gene expression level of signature genes: AZGP1, FBLN1, ILK, KRT15, MEIS2, MYBPC1, PAGE4, SRD5A2, COL1A1, COL3A1, COL5A2, INHBA, THBS2, VCAN, BGN, BIRC5, and DYRK2, that were taught by Yu et al. to provide appellant’s “improvements” in the prostate cancer field.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/OLAYINKA OYEYEMI/
Examiner, Art Unit 1637



Conferees:
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 30, 2021

/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                        
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal